DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application# 16074386 on October 19, 2020.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 15 (an apparatus and a method) recite acquiring location information indicating the present locations of empty taxis; detecting an overpopulated region in which there are taxis larger in number than a predetermined upper limit based on the location information; and sending to a taxi located in the overpopulated region a removal request containing information requesting its removal to a specific region other than the overpopulated region and information about an incentive that will be given if the taxi removes to the specific region.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 8 (an apparatus) recites acquiring location information indicating the present locations of empty taxis; detecting an overpopulated region in which there are taxis smaller in number than a predetermined upper limit based on the location information; and sending to a taxi located in the overpopulated region a removal request containing information requesting its removal to a specific region other than the overpopulated region and information about an incentive that will be given if the taxi removes to the specific region.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer with a control unit performing acquiring location information indicating the present locations of empty taxis; detecting an overpopulated region in which there are taxis larger/smaller in number than a predetermined upper limit based on the location information; and sending to a taxi located in the overpopulated region a removal request containing information requesting its removal to a specific region other than the overpopulated region and information about an incentive that will be given if the taxi removes to the specific region, as such the use of a computer and control unit and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of detecting smaller or larger number than a predetermined upper limit based on the location amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements 
As for dependent claims 2-7, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 9-14, these claims recite limitations that further define the same abstract idea noted in claim 8. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 16-20, these claims recite limitations that further define the same abstract idea noted in claim 15. Therefore, they are considered patent ineligible for the reason given above.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        09/11/2021